Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/20/2022 regarding claims rejections under 35 U.S.C. 101 in claims 1-2, 4, 6-9, 11, 13-16, 18, and 20-23 have been fully considered and they are persuasive. The applicant has amended the claims 1, 8, and 15 and overcome the 101 rejections. The invention utilizes a machine learning to select most representative seismic images, and uses the selected representation to search for analogous seismic images and explore a geological region represented by the seismic dataset. Therefore, the claims recite additional elements that integrate the judicial exception into a practical application of that exception. Thus, the 101 claims rejections in claims 1-2, 4, 6-9, 11, 13-16, 18, and 20-23 have been withdrawn.

Reasons for Allowance
Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Bas US 20140278115” and “Zhang US 20130261982”. 
As to claim 1, the combination of Bas and Zhang teaches all the claim limitations except “generating a representative seismic image representing the seismic dataset based on generating a representative seismic line, the representative seismic image being a most representative seismic image that is representative of the seismic dataset” and “wherein representation of the seismic dataset is driven by machine learning to select most representative seismic images and use the selected representation to search for analogous seismic images”. The amended claim has unique limitations and differentiates itself from the prior arts. The method provides a computer-based method of determining seismic data representation. A task is performed based on the representative seismic line, and the task indicates finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset representative seismic line. The invention provides effective training data sets selection 
for the machine learning, and the selection of a representative set of input data for training and validation improves machine learning (ML) models in speed and accuracy. The representation using seismic lines is efficient and accelerates the process of finding analogous seismic data even in an extensive dataset with many seismic surveys, and using the  data itself to refine or complement the search provides a time savings and consequently reduce costs. The system uses the representation of the seismic dataset to explore a geological region represented by the seismic dataset. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bas and Zhang to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 3; Page 3, Paragraphs 14 and 17; Page 5, Paragraph 24; Page 10, Paragraph 37; in the filed specification.

As to claim 8, the combination of Bas and Zhang teaches all the claim limitations except “generate a representative seismic image representing the seismic dataset based on generating a representative seismic line, the representative seismic image being a most representative seismic image that is representative of the seismic dataset” and “wherein representation of the seismic dataset is driven by machine learning to select most representative seismic images and use the selected representation to search for analogous seismic images”. The amended claim has unique limitations and differentiates itself from the prior arts. The method provides a computer-based method of determining seismic data representation. A task is performed based on the representative seismic line, and the task indicates finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset representative seismic line. The invention provides effective training data sets selection 
for the machine learning, and the selection of a representative set of input data for training and validation improves machine learning (ML) models in speed and accuracy. The representation using seismic lines is efficient and accelerates the process of finding analogous seismic data even in an extensive dataset with many seismic surveys, and using the  data itself to refine or complement the search provides a time savings and consequently reduce costs. The system uses the representation of the seismic dataset to explore a geological region represented by the seismic dataset. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bas and Zhang to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 3; Page 3, Paragraphs 14 and 17; Page 5, Paragraph 24; Page 10, Paragraph 37; in the filed specification.

As to claim 15, the combination of Bas and Zhang teaches all the claim limitations except “generate a representative seismic image representing the seismic dataset based on generating a representative seismic line, the representative seismic image being a most representative seismic image that is representative of the seismic dataset” and “wherein representation of the seismic dataset is driven by machine learning to select most representative seismic images and use the selected representation to search for analogous seismic images”. The amended claim has unique limitations and differentiates itself from the prior arts. The method provides a computer-based method of determining seismic data representation. A task is performed based on the representative seismic line, and the task indicates finding an analogous geological region by searching for an analogous seismic dataset existing in a seismic database by comparing the representative seismic line with the analogous seismic dataset representative seismic line. The invention provides effective training data sets selection 
for the machine learning, and the selection of a representative set of input data for training and validation improves machine learning (ML) models in speed and accuracy. The representation using seismic lines is efficient and accelerates the process of finding analogous seismic data even in an extensive dataset with many seismic surveys, and using the  data itself to refine or complement the search provides a time savings and consequently reduce costs. The system uses the representation of the seismic dataset to explore a geological region represented by the seismic dataset. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bas and Zhang to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 3; Page 3, Paragraphs 14 and 17; Page 5, Paragraph 24; Page 10, Paragraph 37; in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                            
/TARUN SINHA/Primary Examiner, Art Unit 2863